EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brett Gardner on May 26, 2021.
The application has been amended as follows: 
 	In the Claims:
 	In claim 1, line 5, “performing a low-density parity-check (LDPC) encoding of information” has been changed to -- performing a joint low-density parity-check (LDPC) encoding of a SU preamble puncture pattern --.
 	In claim 17, line 8, “perform a low-density parity-check (LDPC) encoding of information” has been changed to -- performing a joint low-density parity-check (LDPC) encoding of a SU preamble puncture pattern --.
	In claim 33, line 4, “performing a low-density parity-check (LDPC) encoding of information” has been changed to -- perform a joint low-density parity-check (LDPC) encoding of a SU preamble puncture pattern --.
 	In claim 34, line 5, “performing a low-density parity-check (LDPC) encoding of information” has been changed to -- performing a joint low-density parity-check (LDPC) encoding of a SU preamble puncture pattern --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of each independent claim is allowable over all prior arts of record because the features of having method steps or operations of “performing a joint low-density parity-check (LDPC) encoding  of a (single user) SU preamble puncture pattern of SU .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465